                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES-GENERAL

Case No. CV 19-1351-PSG (PLA)                                                                  Date July 18, 2019

Title: Charles H. Murata vs. City of Simi Valley Police Department, et al.


                                                                                       G U.S. DISTRICT JUDGE
PRESENT: THE HONORABLE               PAUL L. ABRAMS
                                                                                       : MAGISTRATE JUDGE

      Christianna Howard                                     N/A                                            N/A
        Deputy Clerk                                 Court Reporter / Recorder                           Tape No.
ATTORNEYS PRESENT FOR PLAINTIFFS:                                 ATTORNEYS PRESENT FOR DEFENDANTS:
                NONE                                                          NONE

PROCEEDINGS:               (IN CHAMBERS)

Pursuant to this Court’s Order of April 16, 2019, each party was ordered to file a Status Report no later than July
15, 2019. To date, the Court has not received a Status Report from defendants Gallardo and Vasquez.
Accordingly, no later than August 1, 2019, defendants are ordered to show cause why sanctions should not
be imposed for failure to comply with a Court Order. Filing of defendants’ Status Reports on or before August
1, 2019, shall be deemed compliance by the filing party with this Order to Show Cause.




cc:     Charles H. Murata, pro se
        Natalie A. Panossian-Bassler, Esq.

                                                                                  Initials of Deputy Clerk   ch



CV-90 (10/98)                                    CIVIL MINUTES -        GENERAL
